        Case 1:18-cv-07537-NRB Document 193 Filed 07/27/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 VANESSA WILLIAMS and KORY TURNER,
 individually and on behalf of all persons similarly
 situated,

                               Plaintiffs,
                                                              No. 18-CV-07537 (NRB)
                       vs.
                                                              [PROPOSED] ORDER
 EQUITABLE ACCEPTANCE CORPORATION,                            GRANTING FINAL APPROVAL
 SLF CENTER, LLC, INTEGRA STUDENT                             OF CLASS SETTLEMENT
 SOLUTIONS, LLC, and JEFFREY D. HENN,

                               Defendants.


NAOMI REICE BUCHWALD, United States District Judge:

      NOW IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

1. Incorporation of Settlement Agreement: This Final Order, pursuant to Rules 54 and 58 of the

   Federal Rules of Civil Procedure, incorporates the terms set forth in the Stipulation of

   Settlement as to All Claims Against Defendants Equitable Acceptance Corporation (“EAC”)

   and Jeffrey Henn (“Henn”) submitted to the Court by the parties (the “Settlement Agreement”).

   For the purposes of this Order, the Court adopts by reference the definitions set forth in the

   Settlement Agreement.

2. Class Certification: The Court grants final certification of the following Class, solely for

   purposes of the settlement of this class action (the “Settlement”), pursuant to Rule 23(b)(2) and

   23(b)(3) of the Federal Rules of Civil Procedure: all individuals who obtained a Credit Plan

   from EAC to finance student loan assistance services.
         Case 1:18-cv-07537-NRB Document 193 Filed 07/27/21 Page 2 of 7




3. Rule 23 Requirements: For purposes of the Settlement, the Court confirms its findings in the

   Preliminary Approval Order that the requirements of Federal Rule of Civil Procedure 23 and

   any other applicable laws have been satisfied, in that:

       a. The Class is so numerous that joinder of all members would be impractical;

       b. The Named Plaintiffs have alleged one or more questions of fact and law that are

           common to all Class Members;

       c. Based on the Named Plaintiffs’ allegations that EAC and Henn engaged in uniform

           conduct affecting all Class Members, the Named Plaintiffs’ claims are typical of those

           of other members of the Class;

       d. The Named Plaintiffs have been and are capable of fairly and adequately protecting the

           interests of the members of the Class, in that (i) the Named Plaintiffs’ interests are

           consistent with those of the other Class Members, (ii) Class Counsel has been and is

           able and qualified to represent the Class, (iii) the Named Plaintiffs and Class Counsel

           have fairly and adequately represented all of the Class Members in seeking both

           monetary and injunctive relief, and in negotiating and entering the Settlement;

       e. EAC and Henn have acted on grounds that apply generally to the Class Members, so

           that injunctive relief is appropriate respecting the Class as a whole;

       f. Questions of law and/or fact common to the Class Members predominate over such

           questions affecting only individual Class Members, and a class action is superior to all

           other available methods for the fair and efficient resolution of the Action; and

       g. The Class is ascertainable from business records and/or from objective criteria.

4. Notice: The Court finds that the distribution of the notice (i) constituted the best practicable

   notice; (ii) constituted notice that was reasonably calculated, under the circumstances, to



                                                 2
        Case 1:18-cv-07537-NRB Document 193 Filed 07/27/21 Page 3 of 7




   apprise Class Members of the pendency of the Action, the nature and terms of the proposed

   Settlement, the effect of the Settlement (including the effect of the releases), Class Members’

   right to object to the proposed Settlement, Class Members’ right to exclude themselves from

   the Class, and the right of Class Members who submitted objections to appear at the Fairness

   Hearing; (iii) was reasonable and constituted due, adequate, and sufficient notice to all

   persons entitled to receive notice; and (iv) met all applicable requirements of the Federal

   Rules of Civil Procedure, the United States Constitution, the Rules of this Court, and any

   other applicable law. The parties filed with this Court adequate proof regarding the notice

   provided to Class Members to demonstrate that such notice was materially consistent with

   the Court’s directives in the Preliminary Approval Order.

5. Approval of the Named Plaintiffs and Appointment of Class Counsel: For the purposes of the

   Settlement, the Court hereby confirms its approval of Vanessa Williams and Kory Turner as

   class representatives; and appointment of the New York Legal Assistance Group and Quinn

   Emanuel Urquhart & Sullivan, LLP as Class Counsel pursuant to Rule 23(g) of the Federal

   Rules of Civil Procedure.

6. Approval of Class Administrator: The Court confirms its approval of Atticus Administration,

   LLP to serve as the Class Administrator.

7. Settlement Approval: The Court approves the Settlement Agreement as fair, reasonable, and

   adequate, and finds that it is the result of intensive, arms-length negotiations between

   experienced attorneys familiar with the legal and factual issues of this case.

8. Monetary Relief: The Court approves the Settlement Amount of $1 million, as fair,

   reasonable, and adequate.




                                                3
        Case 1:18-cv-07537-NRB Document 193 Filed 07/27/21 Page 4 of 7




9. Allocation Plan: The Court approves the Allocation Plan, which compensates Class Members

   in proportion to the payments EAC collected from them, and provides additional

   compensation to the twenty Class Members listed in Plaintiffs’ initial disclosures, as fair,

   reasonable and adequate.

10. Untimely Claims: In accordance with the Preliminary Approval Order, Class Counsel is

   authorized, in their discretion, to direct the Class Administrator to accept otherwise valid

   Claims by Class Members submitted after the Objection, Exclusion, and Claim Submission

   Deadline.

11. Distribution from Class Settlement Account: The Court directs the Class Administrator to

   distribute the Settlement Amount from the Class Settlement Account in a manner consistent

   with the Allocation Plan and this Order.

12. Distribution of Funds to Class Members: The Class Administrator is directed to make

   reasonable and diligent efforts to have Class Members cash their distribution checks or

   otherwise accept their payments from the Class Administrator. To the extent that funds remain

   in the Class Settlement Account after the initial distribution to eligible Class Members, the

   Class Administrator and Class Counsel shall together determine whether to make a further

   distribution (or distributions) consistent with the Allocation Plan, after considering whether

   such distribution is practical and feasible in light of the money that remains in the Class

   Settlement Account and the estimated costs of any such distribution. If further distribution(s)

   is(are) economically feasible, Class Counsel shall be permitted, in its discretion, to allocate a

   portion of the available funds as payment to the Class Administrator for the work of the

   additional distribution(s). If further distribution(s) is(are) not economically feasible, the

   remainder shall, subject to Court approval, be given as a cy pres award one or more not-for-



                                                4
        Case 1:18-cv-07537-NRB Document 193 Filed 07/27/21 Page 5 of 7




   profit organizations approved by the Court that benefits individuals adversely affected by

   federal student loan debt. Under no circumstances will any funds in the Class Settlement

   Account revert to Defendants. Class Counsel shall provide notice to the Court by letter filed

   on ECF when all distributions under the Settlement are complete.

13. Service Awards: The Court finds that the requested Service Awards of $3,000 are reasonable

   under the circumstances. These amounts shall be paid out of the Class Settlement Account.

14. Attorneys’ Fees and Expenses Award: Class Counsel are hereby awarded Attorneys’ Fees and

   Costs in the amount of $157,550, to be paid out of the Class Settlement Account. The Court

   finds that the Attorneys’ Fees and Expenses are fair, reasonable and appropriate.

15. Administration Expenses: The Court approves Administration Expenses in the amount of

   $86,450 to be paid to the Class Administrator out of the Class Settlement Account.

16. Permanent Injunctions: Consistent with the Settlement Agreement, the Court hereby

   permanently:

       a.   Bars and enjoins EAC and Jeffrey Henn from pursuing any collections against Class

            Members on the Credit Plans.

       b. Bars and enjoins EAC and Jeffrey Henn from selling, assigning, or transferring any

            Credit Plans or otherwise taken any action that would permit any party to claim a right

            to collect on any Credit Plan funded or originated by EAC.

       c. Bars and enjoins EAC and Jeffrey Henn from acquiring, issuing, originating or

            financing new Credit Plans.

       d. Orders that EAC shall fully cooperate in Class Counsel’s efforts to assist Class

            Members whose Credit Plans have been sold or assigned to Dealers or other entities,

            shall provide truthful and complete information upon Class Counsel’s reasonable



                                                 5
        Case 1:18-cv-07537-NRB Document 193 Filed 07/27/21 Page 6 of 7




           notice, and shall designate an individual who is responsible for carrying out this

           cooperation, who shall be required to carry out such cooperation even in the event

           that EAC closes or ceases business operations.

17. Transfer of Dealer Claims: any outstanding claim or cause of action held by EAC against any

   Dealer in connection with the Credit Plans or student loan assistance services purportedly

   provided to Class Members by the Dealers, whether known or unknown, including, but not

   limited to, fraud, fraudulent concealment, fraudulent inducement, breach of contract, unjust

   enrichment, negligent misrepresentation, the New York General Business Law § 349, or any

   other theories of law or state or federal statutes, shall be permanently transferred to the Class

   Members.

18. Class Action Fairness Act: The Court holds that the notice provisions set forth under the

   Class Action Fairness Act, 28 U.S.C. § 1715, were complied with in this Action.

19. Jurisdiction: The Court has jurisdiction over the subject matter of the Action, the Named

   Plaintiffs, Class Members, and Defendants, and has jurisdiction to enter this Order. The

   Court expressly retains exclusive and continuing jurisdiction over the Settlement, the

   Settlement Agreement, the Settling Parties, Class Members, and anyone else who appeared

   before this Court for all matters relating to the Settlement Agreement, including the

   enforcement of this Order. If, after the date of this Order, Plaintiffs find that EAC failed to

   disclose any material asset, materially misstated the value of any asset, or made any other

   material misstatement or omission in the financial representations identified in the Settlement

   Agreement, Plaintiffs may move the Court for appropriate relief.




                                                 6
        Case 1:18-cv-07537-NRB Document 193 Filed 07/27/21 Page 7 of 7




20. Dismissal of the Action: The claims as to EAC and Jeffrey Henn are dismissed with prejudice

   according to the terms of the Settlement Agreement, without fees or costs to any party except

   as provided therein and in this Order.

21. Released Claims: Consistent with the Settlement Agreement:

       a. The Settlement Class Members (i) shall have, fully, finally, and forever

          compromised, released, relinquished, settled, and discharged any and all Class

          Released Claims against each of the Defendants; (ii) shall have covenanted not to sue

          any of the Defendants with respect to any of the Class Released Claims; and (iii) shall

          be permanently barred and enjoined from instituting, commencing, or prosecuting any

          of the Class Released Claims against any of the Defendants.

       b. On the Final Settlement Date, Defendants shall be deemed to have forever released

          and discharged the Class Members from the Defendants’ Released Claims.

22. No Admission of Wrongdoing: This Order, the Settlement Agreement, the settlement that it

   reflects, and any and all acts, documents, or proceedings relating to the Settlement

   Agreement are not and shall not be deemed an admission or concession by or against the

   Settling Parties of any liability or wrongdoing as to any facts or claims alleged in the Action.

23. Further Amendments of the Settlement: The parties are hereby authorized without further

   approval from the Court, to agree to and adopt such amendments, modifications and

   expansions of the Settlement that are consistent with this Final Judgment and Order.


Dated: ___________________
       New York, New York



                                                           NAOMI REICE BUCHWALD
                                                         UNITED STATES DISTRICT JUDGE


                                                7
